number release date id office uilc cca_2009072909104837 -------------- from ------------------- sent wednesday date am to ---------------------- cc ----------- subject re a partner's outside_basis is generally not a partnership_item in the absence of a sec_754 election see sec_301_6231_a_3_-1 election makes outside_basis a partnership_item see 95_tc_1 in the absence of such an election or similar election outside_basis is generally not a partnership_item almost all of the components or a partner's outside_basis including contributions to the partnership are partnership items however compare sec_705 with the regulations you cite both the taxpayer and the government are bound by the partnership's reporting of these items that go into outside_basis absent a tefra proceeding to determine these amounts see 94_tc_853 so you are correct that you must determine the contributions in the partnership proceeding in order to determine the partners' outside bases see nussdorf v commissioner contributions are partnership items 97_tc_278 components of outside_basis properly determined in tefra proceeding allen family foods v commissioner t c memo
